MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                      Dec 21 2017, 10:29 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Laura R. Anderson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Deion Edmond,                                           December 21, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1708-CR-1734
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Christina
Appellee-Plaintiff.                                     Klineman, Judge
                                                        Trial Court Cause No.
                                                        49G17-1706-CM-22066



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1734 | December 21, 2017        Page 1 of 5
[1]   Deion Edmond appeals his conviction for domestic battery as a class A

      misdemeanor. Edmond raises one issue which we revise and restate as whether

      the evidence is sufficient to support his conviction. We affirm.


                                      Facts and Procedural History

[2]   On June 9, 2017, Marsha Brown traveled to a parking lot at Eskenazi Hospital

      with her boyfriend Edmond and was going to the emergency room due to an

      issue with her leg. It was nighttime and dark outside. When Edmond and

      Brown were in the hospital’s parking lot, Edmond told Brown that she needed

      to go to another hospital, but she did not want to leave. Brittany Day drove

      into the parking lot at the emergency room and could hear Edmond talking

      loudly. Day began to walk into the emergency room and, when she was

      approximately ten to fifteen feet from Edmond and Brown, heard Edmond say:

      “You’re a dumb bitch. You were never pregnant. You just wanted to keep me

      around.” Transcript Volume 2 at 11. Day heard Brown telling Edmond to

      stop. Day heard “like crying or something” and looked at Edmond and Brown,

      observed that Edmond had Brown’s hair wrapped in his arm and was pulling

      her, and heard Edmond say: “You were never pregnant. You lied to me.” Id.

      at 12-13. Day then “physically hear[d] him hit her,” looked at them, and

      observed Edmond strike Brown on the side of her face with “like a closed fist.”

      Id. at 13. Brown was crying and said “[g]et off of me.” Id. Day observed that

      Edmond appeared angry and Brown appeared very scared. Day reported what

      she had observed to a security officer in the hospital. When the security officer

      asked Brown if Edmond had hit her, she looked down and said “[n]o.” Id. at

      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1734 | December 21, 2017   Page 2 of 5
      16. When the security officer asked Day if she saw Edmond hit Brown, Day

      answered affirmatively, and then Edmond told Day to “mind [her] own

      business.” Id. at 17.


[3]   On June 14, 2017, the State charged Edmond with domestic battery and battery

      resulting in bodily injury as class A misdemeanors. At Edmond’s bench trial,

      Day testified consistent with the foregoing. Brown testified: “[Edmond] told

      me that I needed to go to another hospital and I didn’t want to go and he had

      his hands on me, like this, but he didn’t have no -- it wasn’t near me, like this,

      and I pushed his hand off of me and I said, ‘No. I’m not going to another

      hospital.’” Id. at 8. Brown testified Edmond “was loud, telling me that I

      needed to go to another hospital because my leg was inflamated [sic] . . . .” Id.

      When asked “did [Edmond] strike you at all,” she answered “No.” Id. at 9.

      The court found Edmond guilty of domestic battery as a class A misdemeanor

      and not guilty of battery resulting in bodily injury and sentenced Edmond to

      120 days in the Marion County Jail.


                                                  Discussion

[4]   The issue is whether the evidence is sufficient to support Edmond’s conviction.

      When reviewing the sufficiency of the evidence to support a conviction, we

      must consider only the probative evidence and reasonable inferences supporting

      the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

      witness credibility or reweigh the evidence. Id. We consider conflicting

      evidence most favorably to the trial court’s ruling. Id. We affirm the conviction

      unless no reasonable factfinder could find the elements of the crime proven
      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1734 | December 21, 2017   Page 3 of 5
      beyond a reasonable doubt. Id. The evidence is sufficient if an inference may

      reasonably be drawn from it to support the verdict. Id. at 147. The

      uncorroborated testimony of one witness can be sufficient to sustain a

      conviction. Ferrell v. State, 565 N.E.2d 1070, 1072-1073 (Ind. 1991).


[5]   Ind. Code § 35-42-2-1.3(a) provides in part that “[a] person who knowingly or

      intentionally: (1) touches a family or household member in a rude, insolent, or

      angry manner . . . commits domestic battery, a Class A misdemeanor.” The

      State alleged that Edmond did knowingly touch Brown, a family or household

      member, in a rude, insolent or angry manner by striking at and against her with

      his hands.


[6]   Edmond asserts that Brown testified that he did not hit her, that Brown pushed

      his hand off or away while they were conversing, and that, while Day reported

      that she saw him strike Brown, it was dark outside at the time of the incident.

      He argues “the question as to whether an individual had been touched in a

      rude, insolent or angry manner . . . must be answered by that particular

      individual, not a bystander,” “[o]therwise, a witness could completely

      misinterpret interaction between two other persons and mistakenly conclude,

      like here, that a crime had been committed when, in fact, the ‘victim’ of the

      ‘crime’ does not claim to be victimized,” and “[t]here is no other way to

      interpret this situation.” Appellant’s Brief at 8-9. Edmond does not argue that

      Brown was not a family or household member. The State maintains that

      Edmond’s argument amounts to an impermissible request for this court to

      reassess the credibility of the witnesses.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1734 | December 21, 2017   Page 4 of 5
[7]    “[W]hen appellate courts are confronted with conflicting evidence, they must

       consider it most favorably to the trial court’s ruling.” Drane, 867 N.E.2d at 146

       (internal quotation marks omitted). The evidence most favorable to the trial

       court’s ruling is that Edmond argued with Brown in the hospital parking lot and

       struck her on the side of her face. The trial court as the trier of fact was free to

       believe the testimony of Day and disbelieve the testimony of Brown. Further,

       the trier of fact was able to assess Day’s testimony in light of her distance from

       Edmond and Brown in the parking lot and the fact it was dark outside. We will

       not assess the credibility of the witnesses or reweigh their testimony. See id.


[8]    Based upon the evidence as set forth above and in the record, we conclude that

       the trial court as the trier of fact could find beyond a reasonable doubt that

       Edmond committed the offense of domestic battery as class A misdemeanor.


                                                   Conclusion

[9]    For the foregoing reasons, we affirm Edmond’s conviction.


[10]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1734 | December 21, 2017   Page 5 of 5